DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    
Response to Arguments

2.	On pg. 10 of Applicant’s Response, applicant argues that these disclosures, even if combined as the Examiner suggests, do not render obvious receiving an access request for a first particular application after launching an instance of the first particular application. 

	Examiner respectfully disagrees with applicant’s argument. 
After launching (such as the Starbucks application) the web application (~first particular application hosted by the first server computer (~web server)), 
a client agent (~on user’s terminal) requests access to the first particular application by clicking on menus or buttons on the web site/browser (~web application), wherein clicking on the menus or buttons is requesting access to the first server computer (~web server). 
Lau states in par. 35, “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or via a web browser or other software application (such as a remote computing application) (~first particular application hosted by a web server/remote server (~first server computer));
Lau states in par. 72, “application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications (~in response to identifying the first particular application). For example, if the context data indicates that the current location of the mobile device is within a predetermined distance of a geographical point associated with a Starbucks store, a Starbucks Application (~first particular application) can be one of the suggested applications (~first particular application). Thus, an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”;
Lau states in par. 62, “In some examples, the mobile device waits for user input before launching the application, while in other examples, the application can be automatically launched”, wherein the user input can occur after the automatic launch.
Lau states in par. 82, “URL or network address used to access an application are transmitted”; and
Lau states in par. 87, “In some examples, the application data describes the location of, for example, a web application, using a URL”.

3.	On pg. 11 of Applicant’s Response, applicant argues that simply accessing an application from a remote location does not necessarily involve "executing the particular application using a first server computer that is remote from the client device" (emphasis added). For example, an application that is downloaded from a server and executed at a client would be accessed from the server, but would not be executed using the server. 

	Examiner respectfully disagrees with applicant’s argument. 
	Web server (~first server computer) hosts and also executes the web application on a web browser at the web server (~first server computer).
Lau states in par. 35, “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application) (~first particular application hosted by a web server/remote server (~first server computer));
Lau states in par. 82, “URL or network address used to access an application are transmitted”; and
Lau states in par. 87, “In some examples, the application data describes the location of, for example, a web application, using a URL”.

4.	On pg. 12 of Applicant’s Response, applicant argues that changing a button to "display the most relevant application for the current context state" is not equivalent to "terminating [an] instance of [a] particular application". 

	Examiner respectfully disagrees with applicant’s argument. A new 1065 button (displaying the most relevant application for the current context state) in Fig. 10B indicates that it’s previous (~replaced) 1065 button is no longer discoverable (~terminated). 
 		Lau states in par. 92, “FIG. 10B depicts a mobile device 1050 while in a first context state 1050 of having no discoverable applications available, as well as the same mobile device 1060 while in a second context state where discoverable applications are available. As shown, while in the first context state at 1050, an area of the screen is reserved for displaying a button 1055. When there are no discoverable applications available, the user can press the button 1055 in order to manually be directed towards an application store to find and download applications for the mobile device manually. After changing to the second context state (at 1060) (e.g., by moving the device to a new location, or another change in context such as a different time of day or a calendar 
event), the button 1065 is changed to display the most relevant application for the current context state”, wherein presence of 1065 indicates a discoverable application and absence of 1065 indicates that the application is not discoverable and is terminated.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-7, 15-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2012/0042036 A1) in view of Ohme (US 8,412,237 B1).

	 	Regarding claim 1, Lau teaches a computer system for providing location-based application access (“an application store, implemented using a server or 
computing cloud (~computer system), can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0056], “context data can include data describing the geospatial location of a user or mobile device”), 
 		the system ([0060], “a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud (~computer system) analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”) comprising: 
 		a memory ([0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240. The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata”); 
 		a network interface (“various mobile computing platforms coupled with a network server or computing cloud providing access to applications for various mobile device platforms, including, but not limited to, cellphones, smartphones, PDAs, handheld devices, handheld computers, PDAs, touch screen tablet devices, tablet computers, and laptop computers”; Fig. 2); and 
at least one processor coupled to the memory ([0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240 (~computing cloud 240 comprising at least one processor). The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata”; Fig. 2) and 
 		the network interface (“various mobile computing platforms coupled with a network server or computing cloud providing access to applications for various mobile device platforms, including, but not limited to, cellphones, smartphones, PDAs, handheld devices, handheld computers, PDAs, touch screen tablet devices, tablet computers, and laptop computers”; Fig. 2) and 
 	 	configured to receive, from a client agent via the network interface, a connection request for access to a distributed workspace ([0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; Fig. 2), 
 		the connection request comprising location information for a client device ([0056], “context data can include data describing the geospatial location of a user or mobile device”); 
 		access, from the memory, metadata for each of a plurality of applications, wherein the metadata comprises location information for each of the plurality of applications defining at least one physical location where each of the plurality of applications can be accessed ([0057], “the application metadata includes references (e.g., a network address or web address associated with an application) that describe network locations for accessing an application from a remote location”; [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; [0053], “a museum guide for the Louvre museum or a zoo guide for the Woodland Park Zoo can generate application metadata describing geographical locations where a specific application is more relevant, and then upload the application metadata, along with the application itself, to an application store or other application discovery service … application metadata for a mountain resort location can describe skiing-related applications as more relevant during winter months and mountain biking-related applications as more relevant during summer months”; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0052], “smartphone 210 can also communicate with one or more servers located in a computing cloud 240. The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata, including computer-readable instructions and/or addresses for application programs, audio data, and video data that can be executed or played back by the smartphone 210, as well as context data for determining the relevance of the application metadata given a current context of the mobile device”; [0072], “an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0092], “the user can press the button 1055 in order to manually be directed towards an application store to find and download applications for the mobile device manually”); [0052], “smartphone 210 can also communicate with one or more servers located in a computing cloud 240. The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata, including computer-readable instructions and/or addresses for application programs, audio data, and video data that can be executed or played back by the smartphone 210, as well as context data for determining the relevance of the application metadata given a current context of the mobile device”); 
compare the location information for the client device against the metadata for each of the plurality of applications ([0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”); 
identify a first particular one of the plurality of applications having location information that encompasses the location information for the client device ([0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications (~of the plurality of applications) to determine (~identify) one (~particular application) or more applications that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”); 
 	in response to identifying the first particular application, indicating an accessible instance of the first particular application using a first application service hosted by a first server computer that also hosts the first particular application ([0072], “application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications (~in response to identifying the first particular application). For example, if the context data indicates that the current location of the mobile device is within a predetermined distance of a geographical point associated with a Starbucks store, a Starbucks Application (~first particular application) can be one of the suggested applications (~first particular application). Thus, an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0090], “a URL ("http://example.org/2010/starbuckscoffeeguide") for downloading an application associated with the point”; [0035], “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application) (~first particular application hosted by a web server/remote server (~first server computer)); [0074], “data for the one or more applications is transmitted to the mobile device (~first particular application in the first server computer). In some examples, this includes computer-readable instructions executable by the mobile device. In other examples, a URL or a network address is transmitted (~first application service and the first particular application in the first server computer) to indicate where the application code is located and can be retrieved by the mobile device”);
	after launching the instance of the first particular application, receive, from the client agent, an access request for the first particular application, wherein the first particular application is launched before the client agent requests access to the first particular application (after launching (such as the Starbucks application) the  web application (~first particular application hosted by the first server computer (~web server), a client agent (~on user’s terminal) requests access to the first particular application by clicking on menus or buttons on the web site (~web application), wherein clicking on the menus or buttons is requesting access); [0035], “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application) (~first particular application hosted by a web server/remote server (~first server computer)); [0072], “application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications (~in response to identifying the first particular application). For example, if the context data indicates that the current location of the mobile device is within a predetermined distance of a geographical point associated with a Starbucks store, a Starbucks Application (~first particular application) can be one of the suggested applications (~first particular application). Thus, an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0062], “In some examples, the mobile device waits for user input before launching the application, while in other examples, the application can be automatically launched”, wherein the user input can occur after the automatic launch; [0082], “URL or network address used to access an application are transmitted”; [0087], “In some examples, the application data describes the location of, for example, a web application, using a URL”); and Page 2 of 13 Reply to Office Action of 14 May 2021
 	responsive to receiving the access request, grant the client agent access to the previously launched instance of the first particular application (responsive to requesting access to the first particular application by clicking on menus or buttons on the web site (~web application), client agent access to the (such as Starbucks) website (~previously launched instance of the first particular application) is granted; [0035], “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application) (~first particular application hosted by a web server/remote server (~first server computer)); [0072], “application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications (~in response to identifying the first particular application). For example, if the context data indicates that the current location of the mobile device is within a predetermined distance of a geographical point associated with a Starbucks store, a Starbucks Application (~first particular application) can be one of the suggested applications (~first particular application). Thus, an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0062], “In some examples, the mobile device waits for user input before launching the application, while in other examples, the application can be automatically launched”; [0082], “URL or network address used to access an application are transmitted”; [0087], “In some examples, the application data 
describes the location of, for example, a web application, using a URL”).	
	Lau does not explicitly teach that indicating an accessible instance of the first particular application is launching an instance of the first particular application.
	However, Ohme teaches launching an instance of a first particular application (col. 9 lines 30-37, “provider computing system 120 is under the control of, accessible by, or otherwise associated with, a provider of process for automatically launching and preparing applications on a mobile computing system based on geo-location data”; Fig. 1).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ohme with the teaching of Lau in order to save user time, mobile computing system’s battery power, and various other resources such as processor cycles and/or network bandwidth (Ohme col. 1 lines 26-46).
	
 	Regarding claim 2, Lau in view of Ohme teaches the computer system of claim 1, wherein the at least one processor (Lau [0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240 (~computing cloud 240 comprising at least one processor). The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata”; Fig. 2) is further configured to: 
 		receive, from the client agent via the network interface, updated location information for the client device (Lau [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud”; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”).

 	Regarding claim 3, Lau in view of Ohme teaches the computer system of claim 2, wherein the at least one processor (Lau [0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240 (~computing cloud 240 comprising at least one processor). The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata”; Fig. 2) is further configured to: 
 	in response to receiving the updated location information for the client device, identify a second particular one of the plurality of applications having location information that encompasses the updated location information for the client device (Lau [0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”; [0056], “context data can include data describing the geospatial location of a user or mobile device (~client device)”; [0080], “the list of applications generated at process block 640 is transmitted to a mobile device”; Fig. 4, when change in context (420) is yes (~change of context (~location) is detected), list of application(s) is selected (440) based on the changed context data (~listing of available applications is updated/a second particular one of the plurality of applications included in the listing of available applications is identified))).

 	Regarding claim 4, Lau in view of Ohme teaches the computer system of claim 3, 
 	wherein the at least one processor (Lau [0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240 (~computing cloud 240 comprising at least one processor). The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata”; Fig. 2) is further configured to (Lau [0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0080], “the list of applications generated at process block 640 is transmitted to a mobile device”; Fig. 4, when change in context (420) is yes (~change of context (~location) is detected), list of application(s) is selected (440) based on the changed context data (~listing of available applications is updated))); [0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240 (~computing cloud 240 comprising at least one processor). The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata”; Fig. 2): 
 	compare the updated location information for the client device against the metadata for each of the plurality of applications (Lau [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”; Fig. 4); and 
 	in response to identifying the second particular application (Lau [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications (~second particular application) that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”), 	
	establish a connection between the client agent and a second application service hosted by a second server computer that also hosts the second particular application (Lau [0035], “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application) (~second software application hosted by a web server/remote server (~second server)); [0074], “data for the one or more applications is transmitted to the mobile device (~first particular application in the first server). In some examples, this includes computer-readable instructions executable by the mobile device. In other examples, a URL or a network address is transmitted (~second application service and the second particular application in the second server computer) to indicate where the application code is located and can be retrieved by the mobile device (~URL or network address is transmitted to establish a connection between the client agent and the second application service – there is a URL/network address connection between the web/network server and the mobile device)”, wherein the web/network server (~second server) related to the URL/network address hosts the second particular application). 

 	 	Regarding claim 5, Lau in view of Ohme teaches the computer system of claim 1, wherein the memory (Lau [0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240. The computing cloud 240 can store and read data by accessing an application database 250”) 
 		comprises an application store configured to store the plurality of applications (Lau [0072], “an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0092], “the user can press the button 1055 in order to manually be directed towards an application store to find and download applications for the mobile device manually”).  

 	Regarding claim 6, Lau in view of Ohme teaches the computer system of claim 5, 
 		wherein the application store is organized into a plurality of application groups, each of the plurality of application groups comprising group location information for defining at least one physical location where each of a plurality of applications in a particular group can be accessed from (Lau [0057], “the application metadata includes references (e.g., a network address or web address associated with an application) that describe network locations for accessing an application from a remote location”; [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications (~plurality of applications) to determine one or more applications that are most relevant for a particular context”, wherein more than one application or a plurality of applications can be in a same group associated with the application metadata; [0053], “a museum guide for the Louvre museum or a zoo guide for the Woodland Park Zoo can generate application metadata describing geographical locations where a specific application is more relevant, and then upload the application metadata, along with the application itself, to an application store or other application discovery service … application metadata for a mountain resort location can describe skiing-related applications as more relevant during winter months and mountain biking-related applications as more relevant during summer months” (~plurality of applications for a single group); [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0052], “smartphone 210 can also communicate with one or more servers located in a computing cloud 240. The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata, including computer-readable instructions and/or addresses for application programs, audio data, and video data that can be executed or played back by the smartphone 210, as well as context data for determining the relevance of the application metadata given a current context of the mobile device”; [0072], “an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0092], “the user can press the button 1055 in order to manually be directed towards an application store to find and download applications for the mobile device manually”).  

 	 	Regarding claim 7, Lau in view of Ohme teaches the computer system of claim 1, 
 		wherein the location information for the client device comprises at least one of global positioning system information and network connection information (Lau [0048], “The mobile device 100 can use multiple input sources for determining geospatial position, velocity, or orientation of the mobile device. For example, GPS receiver 184 can be used to determine geospatial coordinates by receiving signals transmitted from global positioning satellites”).  

 		Regarding claim 15, Lau teaches a non-transitory computer readable medium storing computer executable instructions ([0035], “Any of the computer-executable instructions for implementing the disclosed techniques as well as any data created and used during implementation of the disclosed embodiments can be stored on one or more computer-readable media (e.g., non-transitory computer-readable media)”) 
 		to provide location-based application access (“an application store, implemented using a server or computing cloud (~computer system), can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0056], “context data can include data describing the geospatial location of a user or mobile device”), 
 	the computer executable instructions ([0035], “Any of the computer-executable instructions for implementing the disclosed techniques as well as any data created and used during implementation of the disclosed embodiments can be stored on one or more computer-readable media (e.g., non-transitory computer-readable media)”) comprising instructions to: 
 	receive, by at least one first processor at a first server computer, a connection request from a client agent via a network interface operably coupled to the at least one first processor (“various mobile computing platforms coupled with a network server or computing cloud providing access to applications for various mobile device platforms, including, but not limited to, cellphones, smartphones, PDAs, handheld devices, handheld computers, PDAs, touch screen tablet devices, tablet computers, and laptop computers”; Fig. 2) for access to a distributed workspace ([0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; Fig. 2), 
 	the connection request comprising location information for a client device ([0056], “context data can include data describing the geospatial location of a user or mobile device”);  
access, by the at least one first processor, metadata for each of a plurality of applications from a memory operably coupled to the at least one first processor ([0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240 (~computing cloud 240 comprising at least one first processor). The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata”; Fig. 2), 
wherein the metadata comprises location information for each of the plurality of applications defining at least one physical location where each of the plurality of applications can be accessed from ([0057], “the application metadata includes references (e.g., a network address or web address associated with an application) that describe network locations for accessing an application from a remote location”; [0053], “a museum guide for the Louvre museum or a zoo guide for the Woodland Park Zoo can generate application metadata describing geographical locations where a specific application is more relevant, and then upload the application metadata, along with the application itself, to an application store or other application discovery service … application metadata for a mountain resort location can describe skiing-related applications as more relevant during winter months and mountain biking-related applications as more relevant during summer months”; [0052], “smartphone 210 can also communicate with one or more servers located in a computing cloud 240. The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata, including computer-readable instructions and/or addresses for application programs, audio data, and video data that can be executed or played back by the smartphone 210, as well as context data for determining the relevance of the application metadata given a current context of the mobile device”); 
 	compare, by the at least one first processor, the location information for the client device against the metadata for each of the plurality of applications ([0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240 (~computing cloud 240 comprising at least one first processor). The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata”; Fig. 2); 
 	identify, by the at least one first processor, a first particular one of the plurality of applications having location information that encompasses the location information for the client device ([0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications (~of the plurality of applications) to determine (~identify) one (~first particular application) or more applications that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240 (~computing cloud 240 comprising at least one first processor). The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata”; Fig. 2); 
 	indicate an instance of the first particular application to be launched using a first application service hosted by a second server computer that also hosts the first particular application ([0072], “application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications (~in response to identifying the first particular application). For example, if the context data indicates that the current location of the mobile device is within a predetermined distance of a geographical point associated with a Starbucks store, a Starbucks Application (~first particular application) can be one of the suggested applications (~first particular application). Thus, an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0090], “a URL ("http://example.org/2010/starbuckscoffeeguide") for downloading an application associated with the point”; [0035], “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application) (~first particular application hosted by a web server/remote server (~second server computer)); [0074], “data for the one or more applications is transmitted to the mobile device (~first particular application in the second server computer). In some examples, this includes computer-readable instructions executable by the mobile device. In other examples, a URL or a network address is transmitted (~first application service and the first particular application in the second server computer) to indicate where the application code is located and can be retrieved by the mobile device (~URL or network address is transmitted to establish a connection between the client agent and the first application service – creating a URL/network address connection (~software connection) between the web/network server and the mobile device)”, wherein the web/network server (~second server computer) related to the URL/network address hosts the first particular application);
 	after launching the instance of the first particular application, receiving, from the client agent, an access request for the first particular application (after launching (such as the Starbucks application) the web application (~first particular application hosted by the first server computer (~web server), a client agent (~on user’s terminal) requests access to the first particular application by clicking on menus or buttons on the web site (~web application), wherein clicking on the menus or buttons is requesting access); [0035], “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application) (~first particular application hosted by a web server/remote server (~first server computer)); [0072], “application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications (~in response to identifying the first particular application). For example, if the context data indicates that the current location of the mobile device is within a predetermined distance of a geographical point associated with a Starbucks store, a Starbucks Application (~first particular application) can be one of the suggested applications (~first particular application). Thus, an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0062], “In some examples, the mobile device waits for user input before launching the application, while in other examples, the application can be automatically launched”, wherein the user input can occur after the automatic launch; [0082], “URL or network address used to access an application are transmitted”; [0087], “In some examples, the application data describes the location of, for example, a web application, using a URL”); and 
 	responsive to receiving the access request, granting the client agent access to the previously launched instance of the first particular application (responsive to requesting access to the first particular application by clicking on menus or buttons on the web site (~web application), client agent access to the (such as Starbucks) website (~previously launched instance of the first particular application) is granted; [0035], “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application) (~first particular application hosted by a web server/remote server (~first server computer)); ; [0072], “application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications (~in response to identifying the first particular application). For example, if the context data indicates that the current location of the mobile device is within a predetermined distance of a geographical point associated with a Starbucks store, a Starbucks Application (~first particular application) can be one of the suggested applications (~first particular application). Thus, an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0062], “In some examples, the mobile device waits for user input before launching the application, while in other examples, the application can be automatically launched”; [0082], “URL or network address used to access an application are transmitted”; [0087], “In some examples, the application data 
describes the location of, for example, a web application, using a URL”).
 	Lau does not explicitly teach that indicating an accessible instance of the first particular application is causing an instance of the first particular application to be launched.
	However, Ohme teaches causing an instance of a first particular application to be launched (col. 9 lines 30-37, “provider computing system 120 is under the control of, accessible by, or otherwise associated with, a provider of process for automatically launching and preparing applications on a mobile computing system based on geo-location data”; Fig. 1).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ohme with the teaching of Lau in order to save user time, mobile computing system’s battery power, and various other resources such as processor cycles and/or network bandwidth (Ohme col. 1 lines 26-46).

 	Regarding claim 16, Lau in view of Ohme teaches the computer readable medium of claim 15, 
 	wherein the instructions further comprise instructions (Lau [0035], “Any of the computer-executable instructions for implementing the disclosed techniques as well as any data created and used during implementation of the disclosed embodiments can be stored on one or more computer-readable media (e.g., non-transitory computer-readable media)”) to: 
 	receive, by the at least one first processor, updated location information for the client device from the client agent via the network interface (Lau [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud”; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”; [0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240 (~computing cloud 240 comprising at least one first processor). The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata”; Fig. 2).

 	Regarding claim 17, Lau in view of Ohme teaches the computer readable medium of claim 16, 
 	wherein the instructions further comprise instructions (Lau [0035], “Any of the computer-executable instructions for implementing the disclosed techniques as well as any data created and used during implementation of the disclosed embodiments can be stored on one or more computer-readable media (e.g., non-transitory computer-readable media)”) to:   
 	in response to receiving the updated location information for the client device, identifying, by the at least one first processor, a second particular one of the plurality of applications having location information that encompasses the updated location information for the client device (Lau [0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”; [0056], “context data can include data describing the geospatial location of a user or mobile device (~client device)”; [0080], “the list of applications generated at process block 640 is transmitted to a mobile device”; Fig. 4, when change in context (420) is yes (~change of context (~location) is detected), list of application(s) is selected (440) based on the changed context data (~listing of available applications is updated/a second particular one of the plurality of applications included in the listing of available applications is identified))). 
 	
 	Regarding claim 18, Lau in view of Ohme teaches the computer readable medium of claim 17, 
 	wherein the instructions further comprise (Lau [0035], “Any of the computer-executable instructions for implementing the disclosed techniques as well as any data created and used during implementation of the disclosed embodiments can be stored on one or more computer-readable media (e.g., non-transitory computer-readable media)”) to generate the updated listing of available applications ([0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0080], “the list of applications generated at process block 640 is transmitted to a mobile device”; Fig. 4, when change in context (420) is yes (~change of context (~location) is detected), list of application(s) is selected (440) based on the changed context data (~listing of available applications is updated))) instructions ([0035], “Any of the computer-executable instructions for implementing the disclosed techniques as well as any data created and used during implementation of the disclosed embodiments can be stored on one or more computer-readable media (e.g., non-transitory computer-readable media)”) to: 
compare, by the at least one first processor, the updated location information for the client device against the metadata for each of the plurality of applications (Lau [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”; Fig. 4; [0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240 (~computing cloud 240 comprising at least one processor). The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata”; Fig. 2); and 
 	in response to identifying the second particular application (Lau [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications (~second particular application) that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”), 
 	establish, by the at least one first processor, a connection between the client agent and a second application service hosted by a third server computer that also hosts the second particular application (Lau [0035], “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application) (~second software application hosted by a web server/remote server (~third server)); [0074], “data for the one or more applications is transmitted to the mobile device (~first particular application in the second server). In some examples, this includes computer-readable instructions executable by the mobile device. In other examples, a URL or a network address is transmitted (~second application service and the second particular application in the third server computer) to indicate where the application code is located and can be retrieved by the mobile device (~URL or network address is transmitted to establish a connection between the client agent and the second application service – there is a URL/network address connection between the web/network server and the mobile device)”, wherein the web/network server (~second server) related to the URL/network address hosts the second particular application).
 	
 		Regarding claim 19, Lau in view of Ohme teaches the computer readable medium of claim 15, wherein the memory (Lau [0052], “The smartphone 210 can also communicate with one or more servers located in a computing cloud 240. The computing cloud 240 can store and read data by accessing an application database 250”) 
 		comprises an application store configured to store the plurality of applications (Lau [0072], “an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0092], “the user can press the button 1055 in order to manually be directed towards an application store to find and download applications for the mobile device manually”).  

 	Regarding claim 20, Lau in view of Ohme teaches the computer readable medium of claim 19, 
 	 	wherein the application store is organized into a plurality of application groups, each of the plurality of application groups comprising group location information for defining at least one physical location where each of a plurality of applications in a particular group can be accessed from (Lau [0057], “the application metadata includes references (e.g., a network address or web address associated with an application) that describe network locations for accessing an application from a remote location”; [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications (~plurality of applications) to determine one or more applications that are most relevant for a particular context”, wherein more than one application or a plurality of applications can be in a same group associated with the application metadata; [0053], “a museum guide for the Louvre museum or a zoo guide for the Woodland Park Zoo can generate application metadata describing geographical locations where a specific application is more relevant, and then upload the application metadata, along with the application itself, to an application store or other application discovery service … application metadata for a mountain resort location can describe skiing-related applications as more relevant during winter months and mountain biking-related applications as more relevant during summer months” (~plurality of applications for a single group); [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0052], “smartphone 210 can also communicate with one or more servers located in a computing cloud 240. The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata, including computer-readable instructions and/or addresses for application programs, audio data, and video data that can be executed or played back by the smartphone 210, as well as context data for determining the relevance of the application metadata given a current context of the mobile device”; [0072], “an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0092], “the user can press the button 1055 in order to manually be directed towards an application store to find and download applications for the mobile device manually”).  

 		Regarding Claim 21, Lau teaches a method of providing location-based application access (“an application store, implemented using a server or computing cloud (~computer system), can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0056], “context data can include data describing the geospatial location of a user or mobile device”), 
 		the method comprising: 
receiving, from a client device, via a network interface, a connection request for access to a distributed workspace ([0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; Fig. 2), 
the connection request comprising client device location information that defines a client device location ([0056], “context data can include data describing the geospatial location of a user or mobile device”); 
 		accessing metadata that defines, for each of a plurality of applications, a physical region within which the corresponding application is accessible ([0057], “the application metadata includes references (e.g., a network address or web address associated with an application) that describe network locations for accessing an application from a remote location”; [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; [0053], “a museum guide for the Louvre museum or a zoo guide for the Woodland Park Zoo can generate application metadata describing geographical locations where a specific application is more relevant, and then upload the application metadata, along with the application itself, to an application store or other application discovery service … application metadata for a mountain resort location can describe skiing-related applications as more relevant during winter months and mountain biking-related applications as more relevant during summer months”; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0052], “smartphone 210 can also communicate with one or more servers located in a computing cloud 240. The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata, including computer-readable instructions and/or addresses for application programs, audio data, and video data that can be executed or played back by the smartphone 210, as well as context data for determining the relevance of the application metadata given a current context of the mobile device”; [0072], “an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0092], “the user can press the button 1055 in order to manually be directed towards an application store to find and download applications for the mobile device manually”; [0052], “smartphone 210 can also communicate with one or more servers located in a computing cloud 240. The computing cloud 240 can store and read data by accessing an application database 250, which stores application metadata, including computer-readable instructions and/or addresses for application programs, audio data, and video data that can be executed or played back by the smartphone 210, as well as context data for determining the relevance of the application metadata given a current context of the mobile device”; [0088], “two rectangle regions 820 and 830 are associated with a fast-food restaurant and a coffee shop, respectively, and applications associated with those stores can be automatically discovered when a mobile device is determined to be located within the regions. A region associated with the Woodland Park Zoo is associated with a polygon 840, and can be associated with applications related specifically to the Woodland Park Zoo”); Page 5 of 10 
comparing the client device location information with the metadata ([0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”); 
generating a list that includes applications that are accessible at the client device location ([0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications (~of the plurality of applications) to determine (~identify) one or more applications (~list of applications) that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”);; and 
 	 provide access to an instance of a particular one of the applications included in the list, wherein the particular application is provided access to by executing the particular application using a first server computer that is remote from the client device, and wherein functionality provided by the provided access to particular application is provided to the client device via the network interface ([0072], “application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications (~in response to identifying the first particular application). For example, if the context data indicates that the current location of the mobile device is within a predetermined distance of a geographical point associated with a Starbucks store, a Starbucks Application (~first particular application) can be one of the suggested applications (~first particular application). Thus, an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”; [0090], “a URL ("http://example.org/2010/starbuckscoffeeguide") for downloading an application associated with the point”; [0035], “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application) (~first particular application hosted by a web server/remote server (~first server computer)); [0074], “data for the one or more applications is transmitted to the mobile device (~first particular application in the first server computer). In some examples, this includes computer-readable instructions executable by the mobile device. In other examples, a URL or a network address is transmitted (~first application service and the first particular application in the first server computer) to indicate where the application code is located and can be retrieved by the mobile device”; Fig. 2, communications via network interfaces; web server (~first server computer) hosts and also executes the web application on a web browser at the web server (~first server computer); [0035], “computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application) (~first particular application hosted by a web server/remote server (~first server computer)); [0082], “URL or network address used to access an application are transmitted”; [0087], “In some examples, the application data describes the location of, for example, a web application, using a URL”)). 
	Lau does not explicitly teach that providing access to an instance of a particular one of the applications is launching an instance of a particular one of the applications.
	However, Ohme teaches launching an instance of a particular one of applications (col. 9 lines 30-37, “provider computing system 120 is under the control of, accessible by, or otherwise associated with, a provider of process for automatically launching and preparing applications on a mobile computing system based on geo-location data”; Fig. 1).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ohme with the teaching of Lau in order to save user time, mobile computing system’s battery power, and various other resources such as processor cycles and/or network bandwidth (Ohme col. 1 lines 26-46).

 	Regarding Claim 22, Lau in view of Ohme teaches the method of Claim 21, further comprising:  
 	sending the list to the client device (Lau [0072], “application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications. For example, if the context data indicates that the current location of the mobile device is within a predetermined distance of a geographical point associated with a Starbucks store, a Starbucks Application can be one of the suggested applications. Thus, an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”); and 
 	receiving a user selection from the client device that identifies the particular application (Lau [0091], “the user can press the button 1030 to invoke an application”),  
 	wherein the instance of the particular application is launched in response to receiving the user selection (Lau [0091], “the user can press the button 1030 to invoke an application”).  

Regarding Claim 24, Lau in view of Ohme teaches the method of Claim 21, further comprising: 
receiving, from the client device, updated client device location information that defines an updated client device location (Lau [0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”; [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”); 
 		making a determination that the particular application is not accessible at the updated client device location (Lau [0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”; [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0062], “a list of one or more identified applications determined to be more relevant at process block 430 is received”, wherein the less relevant application would become not accessible since it would be removed from the list and determining a replacement of a particular application in the list with another application more relevant is determining that the particular application is not/no longer accessible); and 
		in response to making the determination, terminating the instance of the particular application (Lau [0092], “FIG. 10B depicts a mobile device 1050 while in a first context state 1050 of having no discoverable applications available, as well as the same mobile device 1060 while in a second context state where discoverable 
applications are available. As shown, while in the first context state at 
1050, an area of the screen is reserved for displaying a button 1055.  When 
there are no discoverable applications available, the user can press the button 
1055 in order to manually be directed towards an application store to find and 
download applications for the mobile device manually. After changing to the 
second context state (at 1060) (e.g., by moving the device to a new location, 
or another change in context such as a different time of day or a calendar 
event), the button 1065 is changed to display the most relevant application for 
the current context state”, wherein replacement of 1065 of Fig. 10B indicates that a previous instance of a particular application at 1065 is not discoverable and has been terminated).

8.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Ohme, and further in view of Zabawshyj (US 2004/0038688 A1).

	Regarding Claim 23, Lau in view of Ohme teaches the method of Claim 21, further comprising: 
 	Lau further teaches receiving, from the client device, updated client device location information that defines an updated client device location ([0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”; [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”; [0056], “context data can include data describing the geospatial location of a user or mobile device”); and
 	generating an updated list by removing an application from the list, wherein the client device is not authorized to access functionality provided by the application at the updated client device location (the updated list can update by removing or adding applications from the list and once an application is removed from updating, the client device will not authorized to access functionality provided by the removed application since the application is no longer in the list; [0059], “the location data can be analyzed to determine whether the location has changed sufficiently to effect a change in context. If a context change is detected, the method proceeds to process block 430”; [0060], “At process block 430, some or all of the context data is transmitted to a server at a remote location (e.g., a server hosting an application store) or to a server in a computing cloud. The server or computing cloud analyzes the context data along with application metadata associated with mobile device applications to determine one or more applications that are most relevant for a particular context”, wherein the list is updated/changed based on changes in the location/context; [0056], “context data can include data describing the geospatial location of a user or mobile device”; [0072], “application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications (~in response to identifying the first particular application). For example, if the context data indicates that the current location of the mobile device is within a predetermined distance of a geographical point associated with a Starbucks store, a Starbucks Application (~first particular application) can be one of the suggested applications (~first particular application). Thus, an application store, implemented using a server or computing cloud, can return a list of applications that match the conditions described in application data, based on the context data received at process block 510”).  
	The combination does not explicitly teach that the application is a disallowed application.
	However, Zabawshyj teaches a disallowed application ([0028], “a list of 
the subscriber's explicitly approved and disallowed applications”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zabawshyj with the teaching of Lau as modified by Ohme in order to provide a user with more control on applications usage by enabling the user to disallow applications that the user wishes to not utilize.

Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696. The examiner can normally be reached Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        



/MARISOL FIGUEROA/Primary Examiner, Art Unit 2643